PER CURIAM.
Appellant brings this appeal from a judgment of conviction and sentence on the charge of larceny of an automobile. Ap--pellant was convicted and sentenced after voluntarily entering a plea of guilty to the charge of auto larceny. Appellant at that time stated that he was satisfied with the public defender as his counsel.
We must agree with counsel for appellant that the record reflects no error in the decision of the trial court. We therefore must and do affirm the decision of the lower court.
Affirmed.
LILES, C. J., and ALLEN and PIERCE, JJ., concur.